DETAILED ACTION
This Office action is in response to the application filed on 06 April 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in 
In the present instance, claim 16 recites the broad recitations “one or more poles” and “one or more converters”, immediately followed by recitations of “at least one positive pole, at least one negative pole, and a neutral pole” and “at least one first converter and at least one second converter” which are the narrower statements of the ranges/limitations.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Examiner will interpret the broader limitations as reading, “three or more poles” and “two or more converters”.
Claims 17-29 each depend, either directly or indirectly, from claim 16 and therefore inherit the above deficiencies.
Further, in claim 18, at line 3, the recitation of the term “optionally” renders the claim indefinite because it is not clear if the limitation which follows would be required as part of the claim scope or not. Examiner will interpret it as not being required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0128631; “Yang”).
In re claim 16, Yang discloses a converter scheme (see Fig. 3) comprises: one or more poles and one or more converters, the one or more poles including at least one positive pole (see positive DC pole at top terminal of C1), at least one negative pole (see negative DC pole at bottom terminal of C2), and a neutral pole (see neutral pole O), and the one or more converters including at least one first converter (for example, upper switches of 14 in parallel with C1) and at least one second converter (for example, switches of 14 in parallel with C2), the at least one first converter connected to the neutral pole and the at least one positive pole (as shown), the at least one first converter operable to control a respective converter voltage across the neutral pole and the at least one positive mutatis mutandis, for the negative pole voltage; see Fig. 9; [0002], [0048]).

In re claim 18, Yang discloses wherein 
In re claim 19, Yang discloses wherein the number of first converters is equal to the number of second converters (i.e., for example there may be one first converter and one second converter as explained above in claim 16), and wherein the controller is programmed to perform the voltage control mode when there is an imbalance between: a power or current level of the positive pole and a power or current level of the negative pole (as explained above); 
In re claim 20, Yang discloses wherein the number of first converters is unequal to the number of second converters (for example, all three phases of the semiconductor elements in 14 that are connected to the upper, positive pole may be considered together as the first converter; whereas the individual phases of the semiconductors in 14 which are connected to the negative 
In re claim 21, Yang discloses wherein the controller is programmed to perform the voltage control mode to operate at least one of the converters to vary the corresponding converter voltage during a change in power or current level of at least one of the positive and negative poles and when there is an imbalance between the power or current levels of the positive and negative poles during the change in power or current level of the at least one of the positive and negative poles (see Fig. 9, [0048]).

In re claim 23, Yang discloses wherein the controller is programmed to obtain or determine one or more operating parameters of the neutral pole and to use the or each obtained or determined operating parameter of the neutral pole to determine the non-zero potential (Vn) of the neutral pole (see Fig. 8, [0028]).
In re claim 24, Yang discloses wherein the controller is programmed to update the determined non-zero potential (Vn) of the neutral pole in real-time in response to at least one change in operating parameter of the neutral pole (see Fig. 8, [0028]).
In re claim 25, Yang discloses wherein the controller is programmed to obtain or determine a current of the neutral pole and to use the obtained or determined current of the neutral pole to determine the non-zero potential (Vn) of the neutral pole ([0028]).

In re claim 27, Yang discloses wherein the controller is programmed to update the obtained or determined resistance or impedance of the conductor in real-time in response to at least one change in operating parameter of the conductor ([0002]-[0005], [0028] as explained above).
In re claim 28, Yang discloses further including a measurement device configured to measure an electrical characteristic of the conductor to obtain the resistance or impedance of the conductor, wherein the controller is programmed to use the obtained resistance or impedance of the conductor to update a procedure of determining the resistance or impedance of the conductor ([0002]-[0005], [0028] as explained above).
In re claim 29, Yang discloses wherein the controller is programmed to obtain or determine a maximum 
In re claim 30, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of HVDC converter systems with positive, negative, and neutral poles and/or voltage imbalance control or regulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838